Citation Nr: 1818217	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-18 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

janEntitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

In a January 2016 decision, the Board evaluated the rating of the Veteran's posttraumatic stress disorder (PTSD) and found a claim for entitlement to a TDIU was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to a TDIU to the RO to be adjudicated, and it is now properly before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  TDIU - Applicable Law

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In the present case, the Veteran is serviced-connected for PTSD rated at 50 percent and tinnitus rated at 10 percent.  The Veteran also has a non-compensable rating for service-connected bilateral hearing loss.  It appears that the disorders may be of common etiology.  Hence, his combined 60 percent rating does meet the minimum percentage rating required for consideration of assignment of individual unemployability.  38 C.F.R. § 4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United States Court of Appeals for Veterans Claims (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  In order to grant a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

III.  TDIU - Analysis

The Veteran contends he is unable to maintain substantially gainful employment due to symptoms from his service-connected PTSD.  See, e.g., October 2015 hearing testimony and February 2018 appellate brief.  The Veteran underwent a VA hearing loss and tinnitus examination in April 2016 and the examiner opined the Veteran's tinnitus and hearing loss would not have an impact on his ordinary conditions of daily life, including the ability to work.  

In its January 2016 decision, the Board denied a rating in excess of 50 percent for PTSD and found that a review of the evidence of record reveals the Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity.  

In an application for increased compensation based on unemployability, received in February 2016, the Veteran reported he stopped working as a corrections officer on June 20, 2010 and that he became too disabled to work a year later on June 20, 2011.  On the application, the Veteran did not answer the question whether he left his job as a corrections worker due to disability, but did report that he did not expect to receive disability retirement benefits.  The Veteran also reported one year of college education.

On a VA Form 21-2192 dated October 12, 2016, the Veteran's former employer reported the Veteran was last employed on October 31, 2010, but last worked on June 22, 2010.  It was also noted that a regular retirement was the reason for termination of employment.  Similarly, treatment records from November 29, 2011 note the Veteran retired in November 2010 because he was eligible due to age or duration of work.  

On March 5, 2016, Ms. C.H., a counselor, sent a letter to provide an update on the Veteran.  This was an update on a letter about the Veteran dated September 25, 2015.  In the March 2016 letter, Ms. C.H. reported the Veteran continued to have symptoms of PTSD, and more recently the Veteran had thoughts of ending his life.  Ms. C.H. also reported the Veteran has periods of unprovoked irritability and with periods of violence against inanimate objects e.g. punching walls.  Differing from her prior reports, Ms. C.H. also noted the Veteran has obsessive rituals such as triple checking locks and patrolling the yard for intruders.  "[The Veteran] has difficulty adapting to stressful circumstances and chooses to stay at home and/or camp most of the time."  Ms. C.H. also opined the Veteran is unable to function in a work setting, stating a "depressed mood , frequent irritability, heightened anxiety leading to panic symptoms and difficulty concentrating impair his ability to be gainfully employed."

The Veteran contends he stopped working as a corrections officer due to the stress and his service-connected PTSD.  See October 2015 hearing testimony and February 2018 appellate brief.  A July 2011 letter from Ms. C.H. states she removed the Veteran from work as a corrections officer beginning on June 25, 2010.  She also opined that the Veteran would not have lasted twenty three years as a corrections officer had that job been a quasi-military environment.

Although the Board agrees with Ms. C.H., in that the Veteran's occupational functions are impaired, the Board does not find the Veteran to be unemployable.  The record supports the Veteran's irritability and other symptoms of his service-connected disabilities would make it difficult for him to maintain employment in stressful positions or those requiring frequent interaction with others.  However, the record does not support that the Veteran could not perform low-skilled work that requires little to no interaction with the public or co-workers.  On the contrary, upon VA examination the Veteran was found to have limited impairment due to his service-connected PTSD approximately a year after his retirement.   See November 2011 of VA examination.

The Board has considered the four letters provided by Ms. C.H. and find them to be prohibitive and that they support the Board's conclusion, despite inconsistencies in the record about why the Veteran retired.  The November 2011 letter focused on the Veteran's ability to perform his job as a corrections officer during the night shift, and although the March 2016 letter addressed employment more broadly, the symptoms described by Ms. C.H. do not support her unemployability opinion.  Instead, the symptoms described only suggest some limitation in occupational function rather than inability to secure or follow substantially gainful employment.  

This is particularly clear when comparing these symptoms to the rating schedule for mental disorders, as these symptoms are, for the most part, consistent with the Veteran's 50% rating.  See 38 C.F.R. § 4.130.  The newly reported symptom of obsessive rituals, such as triple checking locks, may slow the Veteran in his occupational tasks, but there is no indication in the evidence of record, beyond Ms. C.H.'s statement, that this would prevent him from completing occupational tasks.  Additionally, Ms. C.H. did not elaborate on how the Veteran's symptoms would make him unemployable and instead relayed the Veteran's reported symptoms and made a conclusory opinion.  In light of this, the Board finds the statements of Ms. C.H. do not support a finding that the Veteran is unable to secure or follow substantially gainful employment.

The Board is also mindful that throughout this appeal the Veteran has been unemployed and last worked in 2010.  The fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability rating based on individual unemployability due to service-connected disabilities.  Rather, the legal standard is whether the Veteran's service-connected disabilities alone preclude substantially gainful employment.  The Board has reviewed the lay statements, and all available VA and private treatment records and examinations.  These records do not show that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment. 

Although the Veteran believes that his service-connected disabilities render him unemployable, the evidence deemed most probative by the Board establishes that the Veteran's service connected disabilities do not render him unemployable. As the preponderance of the evidence is against the claim the doctrine of doubt is not applicable. 


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


